DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pg. 13-15, filed 06/07/2022, with respect to the amendments to claims 1, 13 and 20 have been fully considered and are persuasive.  Examiner reached out to Applicant representative to further discuss clarify amendments that were agreed upon and provided below.  The rejection of claims 1-20 has been withdrawn
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Nicholas Cerulli, on 06/17/2022.
The application has been amended as follows:
1. (Currently Amended) A method for performing adaptive consensus in a distributed ledger network, the method comprising: 
identifying, by one of a plurality of nodes in the distributed ledger network, a selector node from the plurality of nodes within the distributed ledger network, based on a random selection algorithm; 
adaptively selecting, by the selector node, a set of consensus nodes from the plurality of nodes based on a set of predefined node parameters and a plurality of sensitivity parameters to create an unverified block in a local ledger of each of the adaptively selected set of consensus nodes, wherein the unverified block comprises at least one new transaction in the distributed ledger network; 
computing, by each of the adaptively selected set of consensus nodes, a hash value for each of the at least one new transaction in the distributed ledger network; 
performing, by each of the adaptively selected set of consensus nodes, consensus based on the computed hash value for identifying a set of valid transactions in the unverified blocks created by each of the adaptively selected set of consensus nodes; 




creating, by a from the adaptively selected set of consensus nodes, a verified block comprising the set of valid transactions, wherein the consensus node identifies the set of valid transactions in a shortest time when compared with remaining consensus nodes in the adaptively selected set of consensus nodes, wherein creating the verified block comprises:
encrypting, by the consensus node, a MAC address of the consensus node based on an application of an unpredictable sequence of permutations;
creating, by the consensus node, a new substitution box for the verified block based on an unpredictable sequence of permutations;
determining, by the consensus node, an encryption key based on one or more operations on the new substitution box and the encrypted MAC address; and
appending, by the consensus node, the encryption key to the verified block; and 
committing, by the consensus node, the verified block to a distributed ledger in the distributed ledger network.

13. (Currently Amended) A system for performing adaptive consensus in a distributed ledger network, the system comprising: 
a processor; and 
a computer-readable medium communicatively coupled to the processor, wherein the computer-readable medium stores processor-executable instructions, which when executed by the processor, cause the processor to: 
identify, by one of a plurality of nodes in the distributed ledger network, a selector node from the plurality of nodes within the distributed ledger network, based on a random selection algorithm; 
adaptively select, by the selector node, a set of consensus nodes from the plurality of nodes based on a set of predefined node parameters and a plurality of sensitivity parameters to create an unverified block in a local ledger of each of the adaptively selected set of consensus nodes, wherein the unverified block comprises at least one new transaction in the distributed ledger network; 
compute, by each of the adaptively selected set of consensus nodes, a hash value for each of the at least one new transaction in the distributed ledger network; 
perform, by each of the adaptively selected set of consensus nodes, consensus based on the computed hash value for identifying a set of valid transactions in the unverified blocks created by each of the adaptively selected set of consensus nodes; 




create, by a from the adaptively selected set of consensus nodes, a verified block comprising the set of valid transactions, wherein the consensus node identifies the set of valid transactions in a shortest time when compared with remaining consensus nodes in the adaptively selected set of consensus nodes, wherein creating the verified block comprises:
encrypting, by the consensus node, a MAC address of the consensus node based on an application of an unpredictable sequence of permutations;
creating, by the consensus node, a new substitution box for the verified block based on an unpredictable sequence of permutations;
determining, by the consensus node, an encryption key based on one or more operations on the new substitution box and the encrypted MAC address; and
appending, by the consensus node, the encryption key to the verified block; and 
commit, by the consensus node, the verified block to a distributed ledger in the distributed ledger network.

20. (Currently Amended) A non-transitory computer-readable medium storing computer-executable instructions for performing adaptive consensus in a distributed ledger network, the computer-executable instructions configured for: 
identifying, by one of a plurality of nodes in the distributed ledger network, a selector node from the plurality of nodes within the distributed ledger network, based on a random selection algorithm; 
adaptively selecting, by the selector node, a set of consensus nodes from the plurality of nodes based on a set of predefined node parameters and a plurality of sensitivity parameters to create an unverified block in a local ledger of each of the adaptively selected set of consensus nodes, wherein the unverified block comprises at least one new transaction in the distributed ledger network; 
computing, by each of the adaptively selected set of consensus nodes, a hash value for each of the at least one new transaction in the distributed ledger network; 
performing, by each of the adaptively selected set of consensus nodes, consensus based on the computed hash value for identifying a set of valid transactions in the unverified blocks created by each of the adaptively selected set of consensus nodes; 




creating, by a from the adaptively selected set of consensus nodes, a verified block comprising the set of valid transactions, wherein the consensus node identifies the set of valid transactions in a shortest time when compared with remaining consensus nodes in the adaptively selected set of consensus nodes, wherein creating the verified block comprises:
encrypting, by the consensus node, a MAC address of the consensus node based on an application of an unpredictable sequence of permutations;
creating, by the consensus node, a new substitution box for the verified block based on an unpredictable sequence of permutations;
determining, by the consensus node, an encryption key based on one or more operations on the new substitution box and the encrypted MAC address; and
appending, by the consensus node, the encryption key to the verified block; and 
committing, by the consensus node, the verified block to a distributed ledger in the distributed ledger network.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-20 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: identifying, by one of a plurality of nodes in the distributed ledger network, a selector node from the plurality of nodes within the distributed ledger network, based on a random selection algorithm.  Adaptively selecting, by the selector node, a set of consensus nodes from the plurality of nodes based on a set of predefined node parameters and a plurality of sensitivity parameters to create an unverified block in a local ledger of each of the adaptively selected set of consensus nodes, where the unverified block comprises at least one new transaction in the distributed ledger network.  Computing, a hash value for each of the new transaction in the distributed ledger network, by each of the adaptively selected set of consensus nodes.  Performing, consensus based on the computed hash value for identifying a set of valid transactions in the unverified blocks created by each of the adaptively selected set of consensus nodes, by each of the adaptively selected set of consensus nodes.  Creating, by a the consensus node from the adaptively selected set of consensus nodes, a verified block comprising the set of valid transactions, wherein the consensus node identifies the set of valid transactions in a shortest time when compared with remaining consensus nodes in the adaptively selected set of consensus nodes, where creating the verified block comprises: encrypting, , a MAC address of the consensus node based on an application of an unpredictable sequence of permutations, by the consensus node.  Creating, a new substitution box for the verified block based on an unpredictable sequence of permutations, by the consensus node.  Determining, an encryption key based on one or more operations on the new substitution box and the encrypted MAC address, by the consensus node.  And appending, , the encryption key to the verified block, by the consensus node.  Commit, the verified block to a distributed ledger in the distributed ledger network, by the consensus node. As recited in claim 1, 13 and 20.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 13 and 20.  Therefore claims 1, 13 and 20 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                           6/22/2022